Dear Mr. Bubrig, Sr.:
This office is in receipt of your opinion request of recent date wherein you asked can a sum in excess of $1.50 per 31 line page be charged without a special statute being enacted for the 25th Judicial District and in the event of non-transcription, can any compensation be paid for the untranscribed testimony?
LSA-R.S. 13:961F(1)(a): provides in relevant part:
  In all civil and criminal cases a fee not to exceed one dollar and fifty cents per thirty-one-line page and twenty-five cents per copy reported and transcribed shall be charged by and be paid to the court reporter who reported and transcribed the testimony. These fees shall be retained by him as compensation, in addition to the salary as provided in Subsection E, and shall be taxed as costs of the case in which such testimony is taken.
LSA-R.S. 13:972D: provides in relevant part:
  In all cases the reporter shall be paid a fee of one dollar and fifty cents for each original thirty-two line page transcribed.
The only Louisiana case which addresses this issue on point is a 1925 case, State ex rel. Rousseau v. Baudoin, 1925, 2 La. App. 411. The Court of Appeals for Orleans Parish held that because Acts 1900, No. 64 fixed compensation of official stenographers of courts of this State outside of the Parish of Orleans, an additional compensation could not be demanded by stenographers of the several courts, however inadequate such compensation so fixed might be.
Since there is no contrary law to this holding and in light of no other legislative statute which allows for an additional fee for transcription, it is of the opinion of the Attorney General that a sum cannot be charged in excess of what is statutorily provided.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _____________________________ MARTY L. WHITE ASSISTANT ATTORNEY GENERAL
MLW/et/jy
Date Received:
Date Released:  October 24, 2003